SAVOY, Judge.
Plaintiff filed suit against defendant for a divorce on the ground of adultery, and alternatively, for a separation on the grounds of intemperance and cruelty. Also, plaintiff prayed for alimony and a dissolution of the community. Defendant filed a general denial and reconvened for a legal separation because of abandonment and cruel treatment.
After a trial on the merits judgment was rendered rejecting the adultery charge and granting plaintiff a legal separation, fixing alimony at $130.00 per month and dissolving the community. From the judgment defendant appealed.
In a Minute Entry the district judge stated that he was granting the separation on the ground of cruel treatment because of his (defendant’s) consorting with other women and remaining out at night without telling his wife where he had been.
The record reveals that the parties had been having difficulty prior to the separation because of the drinking habits of defendant. Plaintiff left the domicile and shortly thereafter defendant commenced dating Julia Ann White. He rented a trailer for her, and she moved in said trailer, using it as her home.
On cross-examination defendant admitted dating Mrs. White, but stated that they were only friends, and that nothing improper occurred between them. Clyde Mi-ley, bank official and lessor of the trailer rented to defendant, testified that defendant came with Mrs. White to rent the trailer; that he presumed they were man and wife; that after the leasing of the trailer Miley was contacted about repairing an air conditioning unit in the trailer. He further stated that he and one, Henry DeBlieux went to the trailer around 6:30 P.M., and when they arrived there both Mrs. White and defendant were in the trailer; that while he was there defendant went into a portion of the trailer and changed clothes; and that he saw Mrs. *112White and defendant together on another occasion in Campti, Louisiana.
Plaintiff corroborated the testimony of Miley by stating that during the period Mrs. White was occupying the trailer, she drove by and saw defendant’s car parked there and saw some of his clothes hung on a wash line near the trailer. Two other witnesses with plaintiff testified to the same effect.
We agree with the trial judge that there was sufficient evidence to grant plaintiff a legal separation.
There was no contest as to the amount of alimony. Suffice it to say that in view of defendant’s income, the award is reasonable.
For the reasons assigned the judgment of the district court is affirmed. Costs of this appeal are assessed against defendant.
Affirmed.